Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
Regarding claim 16 - 17, applicant argues that the specification of Brinkman does not disclose any details regarding the engagement grooves of the rod and that the drawing do not reasonably disclose and suggest to one of ordinary skill in the art an arrangement were rod can be engaged at 180 degrees rotated orientation.  
More specifically, applicant argues that portion 36 appears to overlap with the rod, and thus it is unclear how the rod would fit with the instrument.  Please see Fig. 2 below which shows a cavity or hollowed out portion of ref. 36, thus providing space for the rod.  It is further presented that the instrument would not function in its primary purpose if the rod does not fit within the jaws, thus such an argument would be unreasonable. 
Applicant further argues that the curvature of the rod would interfere with the mating engagement of the jaws of the instrument. This is not found persuasive due to the cavity discussed above in which the rod is fully capable of being inserted as shown or rotated 180 degrees. 
Applicant argues that the grooves in the rod and the jaws have different profiles.  This is not found persuasive because the figures show the rod having a female semi-spherical groove while the jaws have a male semi-sphrical protrusions.  Thus it is reasonable, based upon the figures, to conclude that they mate. See remarked Fig. 7 below. 
Please note that the drawings of Brinkman are not relied upon to show specific measurements or dimensions, but instead to show the mating engagement of the grooves on the rod and the protrusions on the jaws.  Therefore the rejection is maintained. 

    PNG
    media_image1.png
    319
    747
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    434
    522
    media_image2.png
    Greyscale


Regarding the rejection of claim 1 and 18 under Brinkman in view of Doose, applicant argues that the shape of the engagement portion does not match the shape of the connection portion.  The Office respectfully disagrees.  See above. 
Regarding the rejection of claim 1 and 9 - 12 under Stad in view of Doose, applicant argues that one of ordinary skill in the art would not have modified Stad with Doose since the connection portion of Stad already prevents unwanted rotation of the rod relative to the device. The Office respectfully disagrees.  The modification of Stad, as correctly interpreted by the applicant, reduces the number of rotational orientations.  This reduction is interpreted as a benefit since the force required to rotate the rod is increased, thus helping to prevent unwanted rotation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 - 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkman et al. (US 2014/0277166 A1).

Regarding claim 16, Brinkman discloses a system for spine surgery (Abstract) comprising:
a rod (paragraph [0045], ref. 10, Fig. 7) comprising a longitudinal axis and a connection portion at one end (see remarked Fig. 7 below, wherein the longitudinal axis extend from end to end); and 
a rod insertion device (paragraph [0046], ref. 22, Fig. 6) comprising a rod holding member (refs. 38, 46, Fig. 6) with a rod engagement portion at one end (ref. 46, Fig. 7) that is configured to engage the connection portion in a fixed manner at only two distinct rotational orientations that are rotated 1800 around the longitudinal axis from one another (as shown in Fig. 7, the connection portion has two recess located at 180 degrees from one another and configured to engage with two protrusions on the rod engagement portion, thus resulting in two distinct rotational orientations).  

    PNG
    media_image5.png
    392
    514
    media_image5.png
    Greyscale

Regarding claim 17, Brinkman discloses the system of claim 16, wherein the rod insertion device comprises a protrusion that is configured to selectively engage respective recesses that are located 180 around the longitudinal axis from one another on the connection portion (see remarked Fig. 7 below).


    PNG
    media_image6.png
    393
    562
    media_image6.png
    Greyscale
  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 - 8, 13 - 15, and 18 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman et al. (US 2014/0277166 A1) in view of Doose et al. (US 2017/0238975 A1).

Regarding claim 1, Brinkman discloses a system for spine surgery (Abstract) comprising:
a rod (ref. 10, Fig. 7) comprising a longitudinal axis and a connection portion at one end (see remarked Fig. 7 below, the longitudinal axis runs from end to end); and 
a rod insertion device comprising a rod holding member (paragraph [0045], ref. 22), the rod holding member comprising a central axis (an axis extending between ends of shaft ref. 38) and a rod engagement portion at one end (Fig. 7, ref. 46), wherein at least part of a shape of the rod engagement portion substantially matches at least part of a shape of the connection portion of the rod to engage the connection portion in a fixed manner at more than one distinct rotational orientation around the longitudinal axis (Fig. 7 shows a matching shape, in addition to recesses on the rod connecting portion and protrusions on the rod engagement portion such that there are two fixed orientations).  

    PNG
    media_image5.png
    392
    514
    media_image5.png
    Greyscale

Brinkman is silent regarding that when the connection portion is engaged with the rod engagement portion, when viewed in a plane perpendicular to the longitudinal axis of the rod, a cross-section of the connection portion has a maximum height measured in a direction of the central axis of the rod holding member that is greater than a maximum width of the connection portion measured in a direction transverse to the longitudinal axis.

Doose teaches an analogous rod for spine surgery (Abstract), wherein the rod has a connection portion at one end that is engageable with a rod insertion device (paragraph [0122], ref. 244, Figs. 45 - 48) wherein when viewed in a plane perpendicular to a longitudinal axis, a cross-section of the connection portion has a maximum height measured in a first direction that is greater than a maximum width measured in a direction transverse to the first direction (see remarked Fig. 48 below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection portion of the rod to be substantially polygonal, as taught by Doose, to prevent unwanted rotational movement between the rod and insertion instrument. 


    PNG
    media_image7.png
    260
    506
    media_image7.png
    Greyscale


Regarding claim 2, Brinkman in view of Doose discloses the system of claim 1, wherein the connection portion is engageable by the rod engagement portion in a form-fit manner to restrict the relative rotation therebetween (the engagement of the recesses and protrusions restrict relative rotations).  

Regarding claim 3, Brinkman in view of Doose discloses the system of claim 1, wherein the cross-sectional shape of the connection portion is substantially polygonal (Doose, Fig. 48).  

Regarding claim 4, Brinkman in view of Doose discloses the system of claim 1, wherein sides of the cross-sectional shape of the connection portion converge in the direction of the central axis of the rod holding member to define the maximum height of the cross-section (Doose shows the edges being beveled, thus converging in the direction of the central axis).-24- 114137323.2 205108  

Regarding claims 5 and 6, Brinkman in view of Doose discloses the system of claim 1, except wherein the cross-sectional shape of the connection portion comprises at least four equal long sides that are arranged in a diamond-shaped envelope, with two opposite corners of the diamond-shaped envelope arranged in a direction parallel to the central axis of the rod holding member (claim 5) and wherein the cross-sectional shape of the connection portion further comprises two short sides that are shorter than the long sides and that separate upper and lower pairs of the long sides from one another to form a hexagonal shape (claim 6).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the connection portion of Brinkman in view of Doose such that the cross-sectional shape of connection portion comprises at least four equal long sides that are arranged in a diamond-shaped envelope, with two opposite corners of the diamond-shaped envelope arranged in a direction parallel to the central axis of the rod holding member and wherein the cross-sectional shape of the connection portion further comprises two short sides that are shorter than the long sides and that separate upper and lower pairs of the long sides from one another to form a hexagonal shape, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a forming edge in the heating portion or clamp. In re Dailey and Eilers, 149 USPQ 47 (1966).

Regarding claim 7, Brinkman in view of Doose discloses the system of claim 1, wherein the connection portion defines at least one recess, and wherein the rod insertion device further comprises a protrusion configured to engage the recess (Brinkman, Fig. 7).  

Regarding claim 8, Brinkman in view of Doose discloses the system of claim 7, wherein the at least one recess is a first recess, and wherein the connection portion defines a second recess at an end of the connection portion opposite the first recess, such that the first and second recesses are selectively engageable by the protrusion of the rod insertion device to define two fixed rotational orientations of the connection portion relative to the rod engagement portion (Brinkman, Fig. 7).  

Regarding claim 13, Brinkman in view of Doose discloses the system of claim 1, further including a bone anchor (paragraph [0084], ref. 101a-c) with a shank for anchoring in bone and a receiving part comprising two legs that define a channel for the rod (Figs. 14 - 20, see remarked Fig. 20 below).


    PNG
    media_image8.png
    427
    464
    media_image8.png
    Greyscale



Regarding claim 14, Brinkman in view of Doose discloses the system of claim 13, wherein the rod insertion device has a lateral width that is smaller than a distance between the two legs of the bone anchor (Fig. 13 shows the distal end of the rod insertion device having the same width/diameter of the rod, thus being smaller than a distance between two legs of the bone anchor).  

Regarding claim 15, Brinkman in view of Doose discloses the system of claim 13, wherein the rod insertion device has a lateral width that is greater than a distance between the two legs of the bone anchor (Fig. 13 of Brinkman shows a proximal portion of the rod insertion device being wider than a width of the distance between two legs of the bone anchor).

Regarding claim 18, Brinkman discloses a rod for spine surgery (Abstract, Fig. 7) comprising:
a longitudinal axis (Fig. 7 shows rod ref. 10 which has a longitudinal axis extending from end to end); 
a connection portion at one end that is engageable with a rod insertion device (see remarked Fig. 7 below which shows the connection portion engageable with rod insertion device ref. 22); and
a first recess and a second recess formed on opposite sides of the connection portion along the first direction, wherein the first and second recesses are configured to be selectively engaged by a protrusion of the rod insertion device to hold the rod to the rod insertion device (see remarked Fig. 7 below). -27- 114137323.2 205108  

    PNG
    media_image5.png
    392
    514
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    393
    562
    media_image6.png
    Greyscale

Brinkman is silent regarding that the rod, when viewed in a plane perpendicular to the longitudinal axis, a cross-section of the connection portion has a maximum height measured in a first direction that is greater than a maximum width measured in a direction transverse to the first direction. 

Doose teaches an analogous rod for spine surgery (Abstract), wherein the rod has a connection portion at one end that is engageable with a rod insertion device (paragraph [0122], ref. 244, Figs. 45 - 48) wherein when viewed in a plane perpendicular to a longitudinal axis, a cross-section of the connection portion has a maximum height measured in a first direction that is greater than a maximum width measured in a direction transverse to the first direction (see remarked Fig. 48 below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection portion of the rod to be substantially polygonal, as taught by Doose, to prevent unwanted rotational movement between the rod and insertion instrument. 



    PNG
    media_image7.png
    260
    506
    media_image7.png
    Greyscale




Regarding claim 19, Brinkman in view of Doose discloses the rod of claim 18, wherein the first and second recesses have substantially the same shape (Brinkman, Fig. 7), and wherein the connection portion does not have any further recesses having substantially the same shape as the first and second recesses (Brinkman, Fig. 7).  

Regarding claim 20, Brinkman in view of Doose discloses the rod of claim 18, wherein a cross-sectional shape of the connection portion is substantially polygonal (Doose, Fig. 48), and wherein sides of the cross-sectional shape converge in the first direction to define the maximum height of the connection portion (Doose, Fig. 48).  

Regarding claims 21 and 22, Brinkman in view of Doose discloses the rod of claim 18, except wherein a cross-sectional shape of connection portion comprises at least four equal long sides that are arranged in a diamond-shaped envelope, with two opposite corners of the diamond-shaped envelope arranged along the first direction (claim 21) and wherein the cross-sectional shape of the connection portion further comprises two short sides that are shorter than the long sides and that separate upper and lower pairs of the long sides from one another to form a hexagonal shape (claim 22).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the connection portion of Brinkman in view of Doose such that the connection portion comprises at least four equal long sides that are arranged in a diamond-shaped envelope, with two opposite corners of the diamond-shaped envelope arranged along the first direction and wherein the cross-sectional shape of the connection portion further comprises two short sides that are shorter than the long sides and that separate upper and lower pairs of the long sides from one another to form a hexagonal shape, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a forming edge in the heating portion or clamp. In re Dailey and Eilers, 149 USPQ 47 (1966).


Claim(s) 1 and 9 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stad et al. (US 2010/0222828 A1) in view of Doose et al. (US 2017/0238975 A1).


Regarding claim 1, Stad discloses a system for spine surgery (Abstract) comprising:
a rod (paragraph [0035], ref. 160, Figs. 3A-B) comprising a longitudinal axis and a connection portion at one end (paragraph [0044] and Fig. 4A discloses a connection portion ref. 402, wherein a longitudinal axis extends from end to end); and 
a rod insertion device comprising a rod holding member (paragraph [0036], ref. 158, Figs. 4A-B), the rod holding member comprising a central axis and a rod engagement portion at one end (ref. 400, Fig. 4B), wherein at least part of a shape of the rod engagement portion substantially matches at least part of a shape of the connection portion of the rod to engage the connection portion in a fixed manner at more than one distinct rotational orientation around the longitudinal axis (Fig. 4B shows a substantially polygonal shape of both, thus enabling fixed rotational orientations).  

Stad is silent regarding the limitations when the connection portion is engaged with the rod engagement portion, when viewed in a plane perpendicular to the longitudinal axis of the rod, a cross-section of the connection portion has a maximum height measured in a direction of the central axis of the rod holding member that is greater than a maximum width of the connection portion measured in a direction transverse to the longitudinal axis.

Doose teaches an analogous rod for spine surgery (Abstract), wherein the rod has a connection portion at one end that is engageable with a rod insertion device (paragraph [0122], ref. 244, Figs. 45 - 48) wherein when the connection portion is engaged with the rod engagement portion, when viewed in a plane perpendicular to the longitudinal axis of the rod, a cross-section of the connection portion has a maximum height measured in a direction of the central axis of the rod holding member that is greater than a maximum width of the connection portion measured in a direction transverse to the longitudinal axis (see remarked Fig. 48 below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection portion of the rod to be substantially polygonal, as taught by Doose, to prevent unwanted rotational movement between the rod and insertion instrument. 

    PNG
    media_image7.png
    260
    506
    media_image7.png
    Greyscale


Regarding claim 9, Stad in view of Doose discloses the system of claim 1, wherein the rod insertion device further comprises an outer sleeve (Stad, Fig. 4A, ref. 156) positionable around and movable axially relative to the rod holding member between a holding position to a release position (Stad, Fig. 4A shows a holding position).-25- 114137323.2 205108  

 Regarding claim 10, Stad in view of Doose discloses the system of claim 9, wherein the rod engagement portion comprises at least two arms that define a rod holding cavity therebetween, and wherein the arms are movable laterally relative to one another between a holding position to hold the connection portion and a release position to insert and remove the connection portion (Stad, as shown in Fig. 4B the rod engagement portion comprising a plurality of arms that are able to expand or move laterally between a holding position in which they are oriented closer to one another to a release position in which they are laterally extended).  

Regarding claim 11, Stad in view of Doose discloses the system of claim 10, wherein the rod holding cavity is configured to enclose the connection portion of the rod from two opposite sides in a direction of the longitudinal axis (Stad, Fig. 4C). 
 
Regarding claim 12, Stad in view of Doose discloses the system of claim 9, wherein the rod engagement portion of the rod holding member and the outer sleeve together define a rod holding cavity for holding the connection portion of the rod (Stad, Fig. 4C).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773